UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2313


AHMAD HALIM,

                Plaintiff - Appellant,

          v.

BALTIMORE CITY BOARD OF SCHOOL COMMISSIONERS,

                Defendant - Appellee,

          and

ANDRES ALONSO; NEIL E. DUKE,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:11-cv-02265-WMN)


Submitted:   February 20, 2014              Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ahmad Halim, Appellant Pro Se.      Randi Klein Hyatt, Darrell
Robert VanDeusen, KOLLMAN & SAUCIER, PA, Timonium, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ahmad    Halim    appeals       the    district   court’s      order

granting summary judgment to the defendants on his claims of

age,    religion,      and    national   origin      discrimination.     We     have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                       Halim

v. Balt. City Bd. of Sch. Comm’rs, No. 1:11-cv-02265-WMN (D. Md.

Sept. 30, 2013).             We dispense with oral argument because the

facts    and    legal   contentions      are    adequately   presented     in   the

materials      before    this    court   and    argument   would   not   aid     the

decisional process.

                                                                         AFFIRMED




                                           2